                                                                                                         Exhibit
10.2

 
Confidential Treatment Requested:
Confidential Portions of this document have been redacted and have been filed
separately with the Commission

SETTLEMENT AND RELEASE AGREEMENT
 
This Release Agreement (“Agreement”), is made and entered into effective
September 22, 2008, (the “Effective Date”) by and between:
 
The Regents of the University of California (“The Regents”); and
 
Micrus Endovascular Corporation (“Micrus”);
 
Each of The Regents and Micrus may be referred to herein individually as a
“Party” or jointly as the “Parties.”
 
WHEREAS, Micrus and Boston Scientific Corp. (“BSC”) and Target Therapeutics,
Inc. (and, collectively with BSC, “Boston Scientific”) are parties to Boston
Scientific Corp. and Target Therapeutics, Inc. v. Micrus Corp., Civil Action No.
C04-04072 (JW), pending in the United States District Court for the Northern
District of California (hereinafter “the Litigation”);
 
WHEREAS, Micrus and Boston Scientific have entered into a binding and
enforceable Settlement and License Agreement (“Settlement Agreement”) between
them to finally resolve and settle the Litigation and avoid potential future
litigations relating to the claims and causes of action raised in the
Litigation;
 
WHEREAS, The Regents is the owner of certain patents asserted by Boston
Scientific against Micrus in the Litigation;
 
NOW THEREFORE, in consideration of the following terms, releases, covenants, and
conditions, the Parties on behalf of themselves hereby agree as follows:
 
1.
DEFINITIONS.  All definitions set forth in the Settlement Agreement (attached
hereto as Exhibit A) shall apply to this Agreement including, without
limitation, the definitions of “Affiliates,” “BSC Licensed Patents,” “BSC
License,” “[***] Patents,” “[***] Patent,” “[***] patents,” “[***] Patents,”
“Excluded Patents” and “Improvements.”

 
2.
NO ADDITIONAL RIGHTS GRANTED.  No rights other than those set forth in the
Settlement Agreement are or will be conveyed by any Party to any other Party by
virtue of the Settlement Agreement or this Agreement between Micrus and The
Regents.  In particular, no license either express or implied nor any right of
sale is granted under the Settlement Agreement or this Agreement to the [***]
Patent, [***] patents, [***] Patents or any of the Excluded Patents identified
in Section 1.1(C) of the Settlement Agreement.

 
3.
MUTUAL RELEASES.

 
 
3.1          Releases.  Each Party on its own behalf and on behalf of its
respective predecessors, successors, direct or indirect parent or subsidiary
companies, Affiliates, agents, representatives, attorneys, controlling persons,
and assigns, waives and releases, acquits and forever discharges the other Party
and each of its respective past or present

 

 


[***] Confidential Treatment Requested


 
1

--------------------------------------------------------------------------------

 

 
predecessors, successors, direct or indirect parent or subsidiary companies,
Affiliates, agents, officers, directors, employees, representatives, attorneys,
controlling persons, and assigns, and, in the case of Micrus only, Micrus’s and
its Affiliates’ distributors, customers, and manufacturers (but only to the
extent the manufacturers have made products for or on behalf of Micrus and not
on behalf of a third party), from any and all claims, counterclaims, causes of
action, demands, liabilities, losses, damages, costs, expenses, compensation,
and all damages and liabilities of any kind or nature whatsoever, direct or
indirect, whether in law or equity, whether now known, suspected or claimed,
existing as of the Effective Date, which either were raised or could have been
raised concerning any of the BSC Licensed Patents and the Micrus Patents and all
patent and non-patent claims, counterclaims, and causes of action that either
were raised or could have been raised by Boston Scientific and Micrus in the
Litigation.  Further, The Regents waives and releases Micrus and each of its
respective past or present predecessors, successors, direct or indirect parent
or subsidiary companies, Affiliates, agents, officers, directors, employees,
representatives, attorneys, controlling persons, assigns, distributors,
customers, and manufacturers (but only to the extent the manufacturers have made
products for or on behalf of Micrus and not on behalf of a third party) and
distributors, customers, and manufacturers of Micrus’s Affiliates (but only to
the extent the manufacturers have made products for or on behalf of Micrus’s
Affiliates and not on behalf of a third party) from any royalty obligations
which arise out of the BSC License, including without limitation, any past,
present and future royalties that derive from any of the BSC Licensed Patents
that are owned directly or indirectly by The Regents, including the [***]
Patents.  Notwithstanding the foregoing, the releases herein do not apply to any
acquirer of Micrus or its Affiliates or the Affiliates of such acquirer except
for commercialized products, products in clinical trial, or products for which
regulatory approval has been applied for in the United States, in each case,
made, sold or furnished by Micrus prior to the Effective Date.  The releases do
not apply to claims, counter-claims, defenses, or causes of action for the
infringement or alleged infringement of any claims of the [***] Patents, the
Excluded Patents, and the patents expressly excluded from the BSC Licensed
Patents, including without limitation the [***] Patent and [***] patents.

 
3.2           Defenses Preserved.  Neither this Agreement nor the Settlement
Agreement shall prejudice any defenses which a Party may assert in the event
that the other Party hereafter alleges infringement of the BSC License Patents
or Micrus License Patents, or raises any other claim or cause of action released
under this Agreement, including, without limitation, Micrus’s antitrust and
state law counterclaims raised in the Litigation.
 
4.
CALIFORNIA CIVIL CODE § 1542.  The foregoing releases extend to claims
referenced in Section 3, which the releasing parties do not know or suspect to
exist in their favor, which if known by them would have materially affected
their decision to enter into this release.  The Regents and Micrus represent and
agree that each has been fully advised by their respective attorneys regarding
the contents of Section 1542 of the Civil Code of California.  Section 1542
reads as follows:

 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW
 

 


[***] Confidential Treatment Requested


 
2

--------------------------------------------------------------------------------

 

OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT
WITH THE DEBTOR.
 
The Regents and Micrus expressly waive and relinquish all rights and benefits
under the above Section 1542, and any similar law or common law principal of
similar effect in any jurisdiction with respect to the claims released herein.  
 
5.
COVENANTS NOT TO SUE.

 
 
5.1
The Regents’ Covenant Not To Sue Micrus.  The Regents covenants not to sue
Micrus and its Affiliates (in this Section 5.1), Affiliates expressly excludes
any acquirer of Micrus or its Affiliates or the Affiliates of such acquirer) for
alleged direct infringement, contributory infringement or inducement of
infringement of the Excluded Patents and the patents expressly excluded from the
BSC License Patents, including without limitation the [***] Patent and [***]
Patents (to the extent that The Regents has or obtains any rights to sue on
these patents) based on Micrus’s and its Affiliates’ making, using, selling,
offering for sale, importing or exporting medical devices or methods, on its own
behalf (and not on behalf of any third party), that are [***], that are
substantially equivalent in design and function to the design and functionality
of Micrus’s accused products in the Litigation (identified in the attached
Exhibit B). For clarification, this covenant not to sue with respect to the
[***] Patents shall not extend to [***].

 
 
5.2
The Regents’ Covenant Not To Sue Acquirer.  The Regents further covenants not to
sue any acquirer of Micrus or its Affiliates or the Affiliates of such acquirer
for alleged infringement of the Excluded Patents and the patents expressly
excluded from the BSC License Patents, including without limitation the [***]
Patent and [***] Patents (to the extent that The Regents has or obtains any
rights to sue on these patents) based on the manufacture, use, sale, offer for
sale, import, or export of medical devices, on its own behalf or its Affiliates’
behalf (and not on behalf of any third party), that are: (i) [***]; (ii)
commercialized products, products in clinical trial, or products for which
regulatory approval has been applied for in the United States, in each case,
made, sold or furnished by Micrus and its Affiliates prior to the acquisition or
merger, and future Improvements of those products; and (iii)

 

 


[***] Confidential Treatment Requested


 
3

--------------------------------------------------------------------------------

 

substantially equivalent in design and function to the design and functionality
of Micrus’s accused products in the Litigation (identified in Exhibit B). For
clarification, this covenant not to sue shall extend only to products meeting
all three criteria listed above. For clarification, this covenant not to sue
with respect to the [***] Patents shall not extend to [***].
 
 
5.3
Mutual Covenants Not to Sue.  Each Party covenants not to sue the other Party or
any of its Affiliates for any claim that such other Party’s or any of its
Affiliates’ manufacture, use, sale, offer for sale, lease, importation,
distribution or other transfer of its or its Affiliates’ licensed products and
methods (as identified and defined in Sections 4.1 and 4.2 of the Settlement
Agreement) constitutes contributory infringement or inducement of infringement
of any BSC Licensed Patent or Micrus Licensed Patent.  This covenant not to sue
contained in this Section 5.3 does not apply to any acquirer of Micrus or its
Affiliates or the Affiliates of such acquirer except with respect to (i)
commercialized products; (ii) products in clinical trial; and (iii) products for
which regulatory approval has been applied for in the United States, in each
case, made, sold or furnished by a Party prior to the acquisition or merger, and
future Improvements of those products.  For clarification, this covenant not to
sue with respect to the [***] Patents shall not extend to [***].

 
 
5.4
Combinations of Acquired Items.  End-users (including hospitals, physicians and
their staff) and distributors for Micrus (but expressly excluding other medical
device manufacturers) who obtain, directly or indirectly, a product subject to a
covenant not to sue (granted in Sections 5.1 or 5.2) from Micrus or any of its
Affiliates (“Acquired Item”) shall be immune from suit, under any given claim of
the Excluded Patents and the patents expressly excluded from the BSC License
Patents, including without limitation the [***] Patent and [***] Patents (to the
extent that The Regents has or obtains any rights to sue on these patents)
covering the combination of an Acquired Item with another Acquired Item or with
one or more other items, for making, using, selling, offering for sale,
importing, distributing, or otherwise transferring a combination of one or more
Acquired Items with another Acquired Item or with one or more other items, but
only to the extent that:  (i) the use, sale, offering for sale, importing,
distributing or other transfer of such one or more Acquired Items by Micrus or
its Affiliate would absent this Agreement, constitute direct infringement,
contributory infringement or inducement of infringement of such claim, and (ii)
such claim would not be infringed by such other items separate and apart from
the combination with the Acquired Items. The determination of infringement in
(i) above shall assume the existence of any necessary knowledge or intent
required to constitute infringement.

 
 
5.5
If The Regents assigns to a third party, or transfers to a third party any
right, title, or interest in, any patents subject to any of the covenants in
this Section 5, then the assigning party shall require that such third party is
subject to the terms set

 

 


[***] Confidential Treatment Requested


 
4

--------------------------------------------------------------------------------

 

forth in this Section 5 as applicable to such transferred or assigned patent,
right, title, or interest.
 
6.           NO IMPLIED LICENSE.
 
Except as expressly set forth in the Settlement Agreement, no other rights or
licenses are granted to the Licensed Patents and all right, title and interest
in the Licensed Patents are reserved by the applicable Party.  Nothing in the
Settlement Agreement or in this Agreement shall be construed as conferring by
implication, estoppel, or otherwise any license or other right under any patent
or intellectual property of Micrus, Boston Scientific or The Regents, except as
expressly granted.  Nothing in the Settlement Agreement or in this Agreement
shall be construed as a warranty or representation that any acts licensed or
immunized hereunder will be free from infringement of the intellectual property
of a Party or third party, other than to the extent of the licenses, covenants,
and releases that have been expressly granted herein.
 
7.           MICRUS SETTLEMENT PAYMENT.
 
In consideration for the releases and covenants granted by The Regents to Micrus
under Sections 3 and 5 of this Agreement, Micrus shall pay to The Regents a
one-time payment of one million, six-hundred and fifty thousand United States
dollars ($1,650,000) on or before the five (5) business days following the
Effective Date, which funds shall be transferred to The Regents’ bank account
identified below:
 
Bank of America
1655 Grant Street
Concord, CA  94520
Attn: OTT Depository Account No.12337-17062
 
ABA Transit Routing No. 121000358
Beneficiary Name: Regents of the University of California
SWIFT Code: B of A US6S
 
Fax your remittance advice to: (510) 835-3705
University of California
Office of Technology Transfer
 
8.
MISCELLANEOUS

 
 
8.1
Representations and Warranties.

 
   8.1.1
Each Party represents and warrants to the other Party that (i) it has the power
and authority to execute and deliver this Agreement and to grant its releases,
covenants and perform its obligations hereunder; and (ii) neither it, nor any of
its Affiliates, will enter into any other agreement or understanding in conflict
with the provisions contained in this Agreement.

 

 
5

--------------------------------------------------------------------------------

 
  8.1.2 Each Party represents and warrants that it: (a) is represented by
competent counsel with respect to this Agreement; (b) has read this Agreement in
its entirety; (c) has been advised of its rights and obligations with respect to
the execution of this Agreement; and (d) enters into this Agreement knowingly
and willingly.
 
 
8.2
Costs, Expenses, and Attorneys’ Fees.  Each Party shall bear its own costs,
expenses, and attorneys’ fees incurred in connection with this Agreement.

 
 
8.3
Severability.  In the event that any provision of this Agreement is found to be
prohibited by law and invalid, or for any other reason such provision is held
unenforceable, in whole or in part, it shall be considered severable and shall
be ineffective only to the extent of such prohibition, invalidity or
unenforceability without invalidating or having any other adverse effect upon
any other provision of the Agreement.

 
 
8.4
Entire Agreement.  This Agreement sets out the entire agreement and
understanding between the Parties relating to its subject matter and supersedes
all prior oral or written representations, agreements, arrangements or
understandings between them relating to such subject matter.

 
 
8.5
Governing Law.  This Agreement shall be governed by and interpreted under the
laws of the State of California, without regard to conflict of laws.  In the
event any action should be required to interpret, implement, modify, or enforce
the terms and provisions of this Settlement Agreement, or to declare rights
under the same, the prevailing party in such action shall recover from the
losing party its reasonable attorney’s fees and costs.

 
 
8.6
Amendments.  No amendment, change, modification or alteration of the terms and
conditions of this Agreement or any appendix hereto shall be binding upon any
Party unless in writing and signed by that Party.

 
 
8.7
Counterparts.  This Agreement will be effective upon the execution in
counterparts via facsimile transmission, each of which shall be deemed an
original, and all of which together, shall be deemed a single document.

 
 
8.8
Notices.  Any notice required or permitted to be given or made under this
Agreement by any Party shall be in writing, sent to such other Party at its
address and fax number indicated below, or to such other address as the
addressee shall have last furnished in writing to the addresser, and shall be
effective upon receipt by the addressee.

 
If to The Regents:


The Regents of the University of California
Office of the General Counsel
1111 Franklin Street, 8th Floor
Oakland, CA  94607-5200
Attn:       P. Martin Simpson, Esq.
                Rita Hao, Esq.
Facsimile:  (510) 987-9763

 
6

--------------------------------------------------------------------------------

 



UCLA ORA-OIPA
11000 Kinross Avenue
Suite 200
Los Angeles, CA  90095-7231
Attn:                      Emily Loughran
Facsimile:  (310) 794-0638


If to Micrus:


Micrus Endovascular Corporation
Attn: CEO
821 Fox Lane
San Jose, CA  95131


 
8.9
Survival.  The releases, covenants, agreements, representations and warranties
made by the Parties herein shall survive the execution of this Agreement.

 
 
8.10
Successors and Assigns.  The terms and conditions of this Agreement shall inure
to the benefit of and be binding upon the respective successors and permitted
assigns of the Parties.  Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the Parties hereto or their
respective successors and permitted assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 
 
8.11
Drafting.  All Parties and their counsel have reviewed and had the opportunity
to contribute to the drafting of this Agreement, and the rule of construction
providing that any ambiguities are to be resolved against the drafting Party
shall not be employed in the interpretation of this Agreement.  This Agreement
shall be construed as drafted by both Parties.

 
 
8.12
Headings.  The headings of sections are inserted for convenience of reference
only and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement.

 


 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date set
forth below.
 

   
THE REGENTS OF THE UNIVERSITY OF
   
CALIFORNIA
       
Dated: September 22, 2008
         
By:
/s/ P Martin Simpson
     
P. Martin Simpson, Jr.
     
University Counsel
           
MICRUS ENDOVASCULAR CORPORATION
       
Dated: September 22, 2008
         
By:
/s/ Gordon Sangster
     
Gordon Sangster
     
Chief Financial Officer




 
7

--------------------------------------------------------------------------------

 

EXHIBIT A


SETTLEMENT AGREEMENT









 
 

--------------------------------------------------------------------------------

 

EXHIBIT B




MICRUS ACCUSED PRODUCT LIST
